DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 contains the limitation “wherein said synthetic layer is colored with a color” and simultaneously the limitation “wherein synthetic layer is transparent and/or colorless. It is unclear if a colorant is required to be added to the synthetic layer since the claim also includes a non-colored embodiment. In efforts to further the prosecution the limitation will be interpreted as requiring the layer to either include a colorant or no colorant. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2005/0026525 to Vollbrecht.
Regarding Claims 1 and 3-11
	Vollbrecht teaches a hybrid fabric comprising at least one textile base layer and at least one synthetic layer which is at least partially embedded within said textile base layer and completely covers the fibers of said textile base layer at an outer surface of said hybrid fabric which would necessarily provide protection for said textile base layer while retaining the look of the textile base layer at surface of said hybrid fabric (Vollbrecht, abstract, paragraph [0031]). Vollbrecht teaches that the synthetic layer may be polyurethane (PUR) and the fibers may be acrylic fibers such as polyacrylonitrile (Id., paragraph [0011]). Vollbrecht teaches that the synthetic polymeric materials comprises additives such as static charge neutralizing fillers such as conductive fibers or layers (Id., paragraph [0012]). Vollbrecht teaches that the textile base layer may be dyed which would necessarily include a transparent or opaque color such as black, and meets the limitations of colorant or basic dye and the synthetic layer may be pigmented (Id., paragraph [0012]). Vollbrecht teaches that the surface of the synthetic layer further comprises a printed pattern which is necessarily visible through the surface of said hybrid fabric since it is on the outer surface of said hybrid fabric (Id.). Vollbrecht teaches that the hybrid fabric provides improved colorfastness (Id.). Vollbrecht teaches that the thickness of said synthetic layer is between 0.7 and 5mm which is within the claimed range of between 50 micrometers and 6 centimeters (Id., claim 13). Vollbrecht teaches that it is advantageous to include adhesive between the individual layers which necessarily would be configured to interlink the synthetic layer on one side and the textile base layer on the other side (Id., paragraph [0009]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
In the event it is shown that Vollbrecht does not disclose the claimed invention, including the claimed ranges, with sufficient specificity, the invention is obvious because Vollbrecht discloses the claimed constituents and discloses that they may be used alternatively or in combination, and Vollbrecht discloses each of the ranges which substantially overlap with the claimed ranges, to successfully practice the invention of Vollbrecht based on the totality of the teachings of Vollbrecht.    

Regarding Claims 14 and 15
	Vollbrecht teaches that the synthetic layer may be partly embedded (2 part urethane component is embedded within said fabric and pigmented polyurethane component is not embedded)(PAN fabric is applied upon one side of the composite within polyurethane) within the textile base layer and completely covers said fibers at said outer surface of said hybrid fabric which would necessarily result in a textile layer being felt or visible through the synthetic layer that covers said fibers (Id., paragraph [0031]). 
	Alternatively, it would have been obvious it would to one of ordinary skill to adjust, vary and optimize the degree of embedding of the synthetic material within the fabric, such as partially embedding, motivated by the desire to form a conventional composite fabric comprising the desired aesthetic properties of feel, texture or visual appearance, based on the totality of the teachings of Vollbrecht. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollbrecht as applied to claims 1, 2-11 and 14-15 above, in view of US Pub No. 2010/0251466 to Langley.
Regarding Claim 12
As set forth above, Vollbrecht teaches that customarily used adhesives, adhesive laminates and adhesive films such as hot melt adhesive films can be used (Id., paragraph [0009]), but does not specify the exact chemical material preferred. However, Langley teaches composite fabric structure comprising an adhesive layer including an ethylene vinyl acetate adhesive (Langley, abstract, paragraph [0057]). Langley teaches that said adhesive is used to bond the layers to each other, wherein the layers include polyurethane film and a textile layer (Id., paragraph [0031]-[0057]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite fabric of Vollbrecht, and to use the specific EVA adhesive taught by Langley, motivated by the desire to form a conventional adhesive which is known in the art to be predictably suitable for use in bonding urethane film and textile layers together within composite fabric applications.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. Applicant argues that the textile layer is not visible and felt through the synthetic layer. Examiner respectfully disagrees. The claimed invention requires that the look, visibility and feel of the textile layer is present at the surface of said hybrid fabric. The claims do not require that this surface be the surface of the synthetic layer. Since the composite fabric of the prior art includes both a textile face and a synthetic face, the claimed limitations of visibility and feel on a surface of the hybrid fabric are met.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786